Appeal from an order, dated October 24, 1935, which vacated an order of certiorari for the review of a decision of the Commissioner of Education of the State of New York, which dismissed an appeal taken by the petitioner from a decision of the board of education of the city of Elmira that fixed two years as the period for leaves of absence in maternity cases. The Special Term has decided that the allegations of the petition do not justify a review, upon the authority of Matter of Bullock v. Cooley (225 N. Y. 566); Matter of Levitch v. Board of Education (243 id. 373); Matter of O’Connor v. Emerson (196 App. Div. 807; affd., 232 N. Y. 561); People ex rel. Board of Education v. Finley (211 id. 51). Further, the question of the right to compensation has been adjudicated. (Kabatt v. Board of Education, 246 App. Div. 886; appeal dismissed, 271 N. Y. 629; motion for argument denied, 272 id. 508; certiorari denied by the United States Supreme Court, 300 U. S. 657; Id. 687.) Order unanimously affirmed, with costs. Present —■ Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.